Defendant was charged with the unlawful possession of intoxicating liquor. The evidence tended to show that defendant and his wife operated a cafe in Asheville, North Carolina, known as Mack's Cafe, and that on the occasion when the officers visited the place they found in the kitchen one-half gallon of whiskey, another half-gallon partly filled, and a cream pitcher full of whiskey. There were several pint bottles, crocks, several half-gallon fruit jars, and a funnel. The defendant was behind the counter in the front room waiting on customers, about five steps from the kitchen. One woman was lying on a bed. There was a man in the kitchen apparently intoxicated. Defendant and his wife said they owned and operated the place. Mrs. Farmer claimed the whiskey. A witness for the State testified: "Mack wanted to come over first and claim the whiskey and she would not permit him. She said it was her whiskey, so I brought both over (arrested both)." *Page 832 
Defendant's wife was charged in a separate warrant with the unlawful possession of intoxicating liquor and was tried at same time as her husband, and convicted, but did not appeal. She testified that the whiskey was hers. Defendant Mack Farmer did not go upon the stand.
Verdict: Guilty as to Mack Farmer, and from judgment imposing sentence he appealed.
The only exceptions noted by the defendant relate to the judge's charge. The charge, while not elaborate, was in substantial accord with the rule laid down in S. v. Rigsbee, 211 N.C. 128, and S. v. Hardy, 209 N.C. 83, and considered in connection with the evidence offered, gave the appellant no just ground for complaint.
No error.